DETAILED ACTION
Status of Claims:
Claims 1-11 are pending.
Claims 1, 2, 4, and 6 are amended.
Claims 10 and 11 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the closest prior art, Sekoulov and Lee. The prior art teaches, or renders obvious an aerobic biological treatment apparatus comprising: a reaction tank; an oxygen dissolution membrane module installed in the reaction tank so that a gas passage direction is in an up-down direction; oxygen-containing gas supply means for supplying oxygen-containing gas to the oxygen dissolution membrane module; an exhaust gas pipe that discharges exhaust gas to outside of the reaction tank from the oxygen dissolution membrane module; and a water drainage pipe that discharges condensed water to outside of the reaction tank from the oxygen dissolution membrane module, the water drainage pipe having a first portion arranged in the reaction tank and a second portion arranged outside the reaction tank.
The prior art does not disclose one end of the exhaust gas pipe being connected to the first portion the exhaust gas pipe extending upwardly in the reaction tank so that another end of the exhaust gas pipe opens to the atmosphere above a water surface of the reaction tank or one end of the exhaust gas pipe being connected to the second portion, another end of the exhaust gas pipe opening to the atmosphere.
The prior art does not teach an exhaust gas pipe connected to a separate drainage pipe. A thorough review of the prior art only discovered exhaust gas pipes located separately from drainage pipes and single bleed pipes for both condensed water and exhaust gas. Therefore it would not have been obvious to modify the cited prior art to include an exhaust gas pipe connected to the drainage pipe.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/4/2022